Wilder Filing, Inc. 82 Dune Road Island Park, New York11558 February 1, 20111 United States Securities and Exchange Commission treet NE Washington, DC 20549 Attn:John Dana Brown Attorney-Advisor RE:Wilder Filing, Inc. Amendment No. 3 to Form 10 Filed January 12, 2011 File No. 000-53876 Dear Mr. Brown: The undersigned, on behalf of Wilder Filing, Inc. (the “Company”) does hereby acknowledge the following: 1. The Company is responsible for the adequacy and accuracy of the disclosure in the above-mentioned filing; 2. Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; 3. The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Joel Schonfeld President Wilder Filing, Inc.
